Case 21-10527-JTD   Doc 821   Filed 08/13/21   Page 1 of 3
Case 21-10527-JTD   Doc 821   Filed 08/13/21   Page 2 of 3




                    Exhibit A
                                          Case 21-10527-JTD         Doc 821     Filed 08/13/21      Page 3 of 3

                                                                      Exhibit A
                                                                Served via First-Class Mail
                                   Name                      Attention            Address 1            City    State     Zip
                        Clean Water Technology        Attn: Johanna Parra   13008 S. Western Ave.   Gardena    CA    90249
                        Clean Water Technology Inc.   Attn: Legal           13008 S Western Ave     Gardena    CA    90249-1920
                        TRC Master Fund LLC           Attn: Terrel Ross     PO BOX 633              Woodmere   NY    11598




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                           Page 1 of 1
